Citation Nr: 0842377	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  03-01 858	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUE

Entitlement to an effective date earlier than May 17, 1999, 
for the award of  special monthly compensation for loss of 
use of a creative organ, to include on the basis of clear and 
unmistakable error (CUE) in a March 1974 rating decision that 
failed to address loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel




INTRODUCTION

The veteran had active military service from October 1968 to 
September 1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2001 rating decision in which the RO, inter 
alia, granted special monthly compensation for loss of use of 
a creative organ effective May 17, 1999.  The veteran filed a 
notice of disagreement (NOD) in May 2001 with regards to the 
effective date assigned, and the RO issued a statement of the 
case (SOC) in November 2002.  The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in January 2003.  

In the January 2003 substantive appeal, the veteran argued 
that he was entitled to an earlier effective date based on 
CUE in a March 1974 rating decision that failed to address 
the issue of loss of use of a creative organ.  In May 2005, 
the Board remanded the matter and instructed the RO to 
adjudicate the issue of CUE as a separate claim.  

In an April 2008 rating decision, the RO denied CUE in the 
March 1974 decision, and the veteran has not filed an NOD 
with that decision.  The May 2005 remand indicated that this 
issue was not before the Board until an appeal had been 
separately perfected.  In retrospect, however, the Board 
finds that the issue of CUE is properly before the Board as 
an alternative basis of entitlement to an earlier effective 
date (as reflected by the recharacterization of the issue on 
appeal on the title page of this decision.)  Unfortunately, 
the matter of CUE has not been addressed in a SOC or 
supplemental SOC (SSOC).  However, as will be explained 
below, the Board finds no prejudice to the veteran in the 
appellate consideration of this issue at this time.  

A SOC must contain:  (a) a summary of the evidence in the 
case relating to the issue or issues with which the appellant 
has expressed disagreement; (b) a summary of the applicable 
laws and regulations, with appropriate citations, and a 
discussion of how such laws and regulations affect the 
determination; and (c) the determination of the agency of 
original jurisdiction on each issue and the reasons for each 
such determination with respect to which the disagreement has 
been expressed.  
38 C.F.R. § 19.29 (2008).  

Here, the April 2008 rating decision provided a summary of 
the evidence in the case relating to the matter of CUE and 
the RO's discussion of that matter.  The April 2008 rating 
decision, however, did not provide a summary of the 
applicable laws and regulations, with appropriate citations, 
and a discussion of how such laws and regulations affect the 
determination.  Id.  This notwithstanding, in the veteran's 
April 2005 Appellant's Brief, his representative addressed 
CUE and specifically cited the applicable regulation - 38 
C.F.R. § 3.105(a) (2008).  Under these circumstances, the 
Board finds that  knowledge of what is needed to establish 
CUE is shown.  As such, the RO's failure to specifically 
issue a  omission of a SOC or SSOC Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matter on appeal, at this juncture.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (206) (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  The veteran filed a claim for compensation benefits based 
on loss of sexual function on October 7, 1999.  

3.  In a January 2001 rating decision, the RO granted special 
monthly compensation for loss of use of a creative organ, 
effective May 17, 1999, the date of a private medical record 
showing treatment for erectile dysfunction (rather than the 
October 7, 1999 date of claim).  

4.  The record contains no prior statement or communication 
from the veteran that constitutes a pending claim for special 
monthly compensation for loss of use a creative organ.


CONCLUSION OF LAW

The claim for an effective date earlier than May 19, 1999, 
for the award of  special monthly compensation for loss of 
use of a creative organ, to include on the basis of CUE in a  
March 1974 rating decision that failed to address loss of use 
of a creative organ, is without legal merit.  38 U.S.C.A. §§ 
503, 5101, 5109A, 5110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.104, 3.105, 3.151, 3.155, 3.400 (1973-2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

In this appeal, the April 2008 SSOC, which reflects 
readjudication of the claim for an early effective date, 
includes discussion of the legal authority governing 
effective dates for service-connected benefits and 
explanation of the reasons for the denial of the veteran's 
request for an earlier effective date.  Moreover, the veteran 
has been afforded ample opportunity to present evidence and 
argument in support of his claim.  The Board thus finds that 
any duties to notify and assist the veteran have been 
satisfied.  As he as will be explained below, the claim lacks 
legal merit.  As, fundamentally,  the law is dispositive of 
the claim, the duties to notify and assist imposed by the 
VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 
129, 132 (2002).

The Board further notes that, in any event, to the extent 
that the veteran argues that there was CUE in the RO's March 
1974 rating decision, which failed to address entitlement to 
special monthly compensation for loss of use of a creative 
organ, given the parameters of the law surrounding CUE claims 
(as explained in more detail below), the duties to notify and 
assist imposed by the VCAA are not applicable to such claims.  
See Parker v. Principi, 15 Vet. App. 407 (2002).   


II.  Analysis

Generally, the effective date of an evaluation and award of 
compensation based on a claim for increase will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.

A claim is defined by regulation as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  Any communication or action 
that demonstrates intent to apply for an identified benefit 
may be considered an informal claim.  38 C.F.R. 
§ 3.155(a) (2008).

In this appeal, the veteran filed a formal claim for special 
monthly compensation for loss of use of a creative organ on 
October 7, 1999.  The medical evidence indicates that 
entitlement arose prior to that date; however, given the date 
of the filing of the claim, under the governing legal 
authority, the effective date should have been October 7, 
1999.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Here, 
however, the RO mistakenly treated this claim as one for an 
increase in benefits after entitlement had already been 
established.  Pursuant to 38 C.F.R. § 3.400(o)(2) (2008), the 
effective date for such a claim is the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within 1 
year from such date otherwise, the date of receipt of the 
claim.  Id.   The RO then assigned an effective date of May 
17, 1999, based on a private medical record showing that the 
veteran was treated for erectile dysfunction (rather than the 
date of the actual claim filed on October 7 1999).  

Notwithstanding any argument advanced by the veteran, the 
Board finds that, in this case, there is no basis whatsoever 
for assignment of any even earlier effective date.  

As a basis for assignment of an earlier effective date, the 
veteran argues that there was CUE in a March 1974 rating 
decision in which, as explained, the RO granted service 
connection for certain residuals of injuries received in an 
automobile accident, on the basis that the RO failed to 
address the matter of loss of use of a creative organ.  Also 
as explained, the veteran did not appeal that decision, 
absent a finding of CUE, the decision and the determinations 
therein are final.  See 38 U.S.C.A. § 7104; 38 C.F.R. 
§§ 3.104, 20.302, 20.1103.  

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of CUE.  However, if the evidence 
establishes CUE, the prior decision will be reversed and 
amended.  A finding of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.   

In determining whether a prior determination involves CUE, 
the United States Court of Appeals for Veterans Claims 
(Court) has established a three-prong test. The three prongs 
are:  (1) either the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., there must be 
more than simple disagreement on how the facts were weighed 
or evaluated), or the statutory/regulatory provisions extant 
at that time were not correctly applied; (2) the error must 
be "undebatable" and of the sort which, if it had not been 
made, would have manifestly changed the outcome at the time 
it was made; and (3) a determination that there was CUE must 
be based on the record and law that existed at the time of 
the adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc).    

CUE is a very specific and rare kind of "error."  It is the 
kind of error in fact or law that, when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would manifestly have been different but for the error.  
Generally, the correct facts, as they were known at the time, 
were not before the RO, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  Even 
when the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be ipso facto clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), 
citing Russell, 3 Vet. App. at 313-14.   
 
A determination of CUE must be based on the record and the 
law that existed at the time of the prior adjudication.  
Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 
Vet. App. 377 (1994).    

The Board notes that a claim of CUE is a collateral attack on 
an otherwise final rating decision by a VA regional office.  
Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 1994).  As 
such, there is a presumption of validity that attaches to a 
final decision, and when such a decision is collaterally 
attacked the presumption becomes even stronger.  Fugo, 6 Vet. 
App. at 43-44.  Therefore, a claimant who seeks to obtain 
retroactive benefits based on CUE has a much heavier burden 
than that placed on a claimant who seeks to establish 
prospective entitlement to VA benefits.  Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).  

In this case, the evidence before the RO at the time of the 
March 1974 rating decision included the veteran's service 
treatment records, the report of a VA examination conducted 
in December 1973, and various statements made by the veteran 
in relation to his claim.

During service, the veteran was involved in an automobile 
accident that resulted in a fracture of his right femur, a 
fracture of his pelvis, and the laceration of his urethra.  
An appendectomy was incidental to the accident.  Treatment 
records note that the laceration of the urethra did not 
involve any nerves or arteries.  

In September 1970, the veteran filed a claim for service 
connection for a "broken thigh bone" (VA Form 21-526e), but 
he failed to report to the VA examination and the claim was 
denied in December 1970.  See 38 C.F.R. § 3.153(b) (1970) 
(Where the veteran fails without adequate reason to respond 
to an order to report for a VA examination within one year of 
the date of the request, the claim for such benefits will be 
considered abandoned).  

In September 1973, the veteran filed a claim for service 
connection for a "fractured pelvis, femur and ruptured 
bladder ..." (VA Form 21-4138).  He made no mention of any 
intention to file a claim for benefits for sexual 
dysfunction.  The report of the December 1973 VA examination 
indicates the veteran reported that he usually had normal 
bladder function, but had had some difficulty obtaining an 
erection since the accident and also occasionally had 
premature ejaculation.  The external genitalia were normal.  

In the March 1974 rating decision, the RO granted service 
connection for residuals of a fracture of the pelvis, for 
fracture of the right femur, for laceration of the urethra, 
an abdominal scar, a right tibia scar, and scarring of the 
left tympanic membrane.  The veteran did not initiate an 
appeal of  that decision.

The veteran now argues CUE in the March 1974 rating decision 
for failing to address the issue of loss of use of a creative 
organ.  The veteran argues that the December 1973 VA examiner 
ted his report of having difficulties obtaining an erection 
and therefore the RO should have addressed this disability in 
its rating decision.

However, the Board finds that even the most liberal reading 
of the September 1973 correspondence cannot be construed as 
an informal claim for special monthly compensation based on 
loss of use of a creative organ.  An informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155 (1973-2008).  
Moreover,  the mere fact that December 1973 VA examination 
report reflects a history of occasional sexual dysfunction 
cannot be construed as an informal claim for the benefits 
ultimately granted.  See Brannon v. West, 12 Vet. App. 32, 35 
(1998) (noting that the mere presence of medical evidence of 
a condition does not establish an intent on the part of the 
veteran to seek service connection for the disability); see 
also Lalonde v. West, 12 Vet. App. 377, 382 (1999).  The 
Board also points out, in any event, that, while, in certain 
circumstances, a report of VA examination may constitute an 
informal claim for benefits, such is not the case where, as 
here, the benefit sought was not previously awarded or 
denied.  See 38 C.F.R. § 3.157.

In this case, the veteran has simply not established, without 
debate, that, at the time of the March 1974 rating decision,  
the correct facts, as they were then known, were not before 
the RO, or that the RO ignored or incorrectly applied the 
statutory and regulatory provisions applicable at that time.  
As the veteran has not established CUE in the March 1974 
rating decision, his September 1973 claim and the December 
1973 VA examination report cannot provide the basis for 
assignment of an earlier effective date, as argued.  Thus, 
there was no pending claim for-or claim that could be 
construed as a claim for-benefits based on loss of use of a 
creative organ prior to the veteran's formal claim filed on 
October 7, 1999.  

There also is no other legal basis for the Board to grant the 
benefit sought.  As indicated above, the RO assigned an 
effective date for  the award of special monthly compensation 
for loss of use of a creative organ consistent with the date 
of a May 17, 1999 private record.  However, as indicated, the 
May 1999 effective date assigned by the RO is even earlier 
that that prescribed by the governing authority.  As such, 
there clearly is no authority for the Board to assign any 
even earlier effective date.  

The Board emphasizes that the legal authority governing 
effective dates is clear and specific, and that the Board is 
bound by such authority.  As, on these facts, there is no 
legal basis for assignment of any earlier effective date for 
the award of special monthly compensation based on loss of 
use of a creative organ, the Board finds that the claim for 
an earlier effective date must be denied.  Where, as here, 
the law is dispositive of the claim, the appeal must be 
terminated or denied as without legal merit.  See Sabonis v.  
Brown, 6 Vet. App. 426, 430 (1994). 




ORDER

An effective date earlier than May 19, 1999, for the award of  
special monthly compensation for loss of use of a creative 
organ, to include on the basis of CUE in the March 1974 
rating decision that failed to address loss of use of a 
creative organ, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


